DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 12/30/2021 have been fully considered but they are not persuasive. 
In light of the current claim amendments, a new grounds of rejection follows. While the new grounds of rejection use the same references, the references are interpreted in a different light in view of the amended claims.
In response to applicant’s arguments regarding the rejection of claims 17 and 18 under 35 U.S.C. §112(a) and §112(b), the examiner disagrees. It appears that applicant is asserting that O-ring (14) is the means for connection. While applicant has highlighted a portion of the instant specification on page 5 of applicant’s remarks, the highlighted portion refers to O-ring (14) being used as a seal not a means for connection. Therefore, the rejection of claims 17 and 18 under 35 U.S.C. §112(a) and §112(b) is maintained.
In response to applicant’s arguments regarding the rejection of claim 5 under 35 U.S.C. §112(d), the body of claim 5 has not been amended to identify any further limiting structure such that is further limits claim 1 (from which it now depends). Therefore, the rejection of claim 5 under 35 U.S.C. §112(d) is maintained.
In response to applicant’s arguments regarding the rejection of claim 18 under 35 U.S.C. §112(d), the body of claim 18 has not been amended to identify any further limiting structure such that is further limits claim 17. Therefore, the rejection of claim 18 under 35 U.S.C. §112(d) is maintained.
In response to applicant’s arguments “that unlike Puntambekar et al the claims as amended refer to novel physical distinctions which include a component of interest for an object different from the molecules and/or the sample fluid disclosed in the present invention, and capable of selectively distinguishing an object within the sample fluid with the limitation of a precisely etched pore being much smaller than such an object and not anticipated by Puntambekar et al. which will have important implications in the structure of the device”, The examiner disagrees.
As to the component of interest for an object different from the molecules and/or the sample fluid, Puntambekar discloses a plurality of wells for holding respective fluids/components as implied in paragraph 94. The contents (e.g. antigens or analytes) of the plurality of wells depend on the intended use of the apparatus, which in turn does not patentably distinguish it from the prior art. See MPEP § 2114. Therefore, the device of Puntambekar is capable of holding component of interest for an object different from the molecules and/or the sample fluid. 
As to selectively distinguishing an object within the sample fluid, it appears that Applicant is arguing about how Puntambekar operates (e.g. application of flow). However, it is noted that apparatus claims cover what a device is, not what a device does or how it is to be used. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114. Thus, a method of operation does not patentably distinguish an apparatus from the prior art.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a nanoliter well with a picoliter part) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See MPEP §2145(VI).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

As to claims 17 and 18, claim limitation “means for connecting the microwell plate to the capturing surface” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, claims 17 and 18 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement, and under 35 U.S.C. 112(b) as being  indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
If Applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim 12 is also rejected under 35 U.S.C. 112(b) as being  indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 12 recites the limitation “the captured molecules” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 describes the behavior of a sample (e.g. molecule or component of interest) that may or may not be present while the device is in use. Furthermore, the behavioral process of the molecule does not provide additional structural limitations to the molecule printing device. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 relates to the behavior of a sample (e.g. molecule and/or component of interest) that may or may not be present while the device is in use. Furthermore, the behavioral process of the molecule does not provide additional structural limitations to the molecule printing device. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 18 is also rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 18 describes a process. Furthermore, the process does not provide additional structural limitations to the molecule printing device. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Puntambekar et al. (hereinafter Puntambekar) US 2012/0328488 cited in the IDS filed 05/31/2021.
Regarding claim 1, Puntambekar discloses a microwell plate having individual microwells each with a bottom plate wherein at least one bottom plate has at least one precisely etched pore to pass a sample liquid containing molecules from a supply side to a discharge side (The microfluidic microplate consists of an array of wells defined on one face of a substrate. Each well is connected to a microfluidic channel on the opposing face of the substrate via a suitably designed through hole at the bottom of the well. The microfluidic channels are in turn sealed by an additional sealing layer which has an opening at one end (outlet) of the microchannel; paragraph 0024); and b. a capturing surface which is connected to the microwell plate such that molecules present in the sample liquid will move from the supply side of the pore towards the discharge side and captured on the capturing surface (Furthermore, the sealing layer is in contact with an absorbent pad; paragraph 0024). See also paragraphs 56-62.
Additionally, Puntambekar discloses a plurality of wells for holding respective fluids/components as implied in paragraph 94. The contents (e.g. antigens or analytes) of the plurality of wells depend on the intended use of the apparatus, which in turn does not patentably distinguish it from the prior art. See MPEP § 2114. 
Puntambekar does not explicitly disclose wherein the microwell plate may be separated from the capturing surface, so that analysis of molecules on the capturing surface may be carried out either while the capturing surface is in contact with the microwell plate or after it has been separated therefrom. However, absent unexpected results, it would have been obvious to one having ordinary skill in the art to separate the microwell plate form the capturing surface, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. See MPEP §2144.04 (V-C).
As to the intended use limitations (the microwell plate may, after separation from the aforesaid capturing surface, be placed onto a different capturing surface, thus permitting application of a different analysis method; characterized in that the device is for use with a sample liquid that contains at least one component of interest with a slightly larger diameter than the pore, such that when the sample liquid is applied to the microwell the component of interest will occlude the pore), the device disclosed by Puntambekar is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure the device of Puntambekar is capable of providing the operating conditions as listed in the intended use section of the claim. See MPEP § 2114.
Regarding claim 3, Puntambekar discloses a plurality of wells for holding respective fluids/components as implied in paragraph 94. The contents (e.g. antigens or analytes) of the plurality of wells depend on the intended use of the apparatus, which in turn does not patentably distinguish it from the prior art. See MPEP § 2114. 
Regarding claim 7, Puntambekar discloses a plurality of wells for holding respective fluids/components as implied in paragraph 94. The contents (e.g. antigens or analytes) of the plurality of wells depend on the intended use of the apparatus, which in turn does not patentably distinguish it from the prior art. See MPEP § 2114. Therefore, the device of Puntambekar is capable of holding molecules that represent the component of interest. 
Regarding claim 8, Puntambekar discloses having a capturing surface (absorbent pad) composition selected from the group consisting of ceramic, non-organic, paper, and combinations thereof (As is also readily evident, ANY material that is capable of exerting a capillary force higher than that exerted by the microchannels is suitable for use as absorbent pad. A wide variety of materials such as filter papers, cleanroom tissues etc. are readily obvious examples. Other esoteric absorbent "pads" may include a dense arrangement for example of micron sized silica beads in a well structure; paragraph 0110). 
Regarding claim 9, Puntambekar discloses a plurality of absorbent pads for holding respective fluids/components as implied in paragraph 0094. Capturing molecules (e.g. antigens or analytes) contained within the plurality of the absorbent pads depend on the intended use of the apparatus, which in turn does not patentably distinguish it from the prior art. See MPEP § 2114. 
Regarding claim 10, Puntambekar discloses a plurality of absorbent pads for holding respective fluids/components as implied in paragraph 0094. Capturing molecules (e.g. antigens or analytes) contained within the plurality of the absorbent pads depend on the intended use of the apparatus, which in turn does not patentably distinguish it from the prior art. See MPEP § 2114. 
Regarding claim 11, Puntambekar does not explicitly disclose wherein the capturing surface is covered with a pattern of capturing molecules for a single microwell. However, absent unexpected results, it would have been obvious to one of ordinary skill in the art to provide a capturing surface that is covered with a pattern of capturing molecules as a matter of obvious design choice on the basis of its suitability for the intended use of the molecule printing device.
Regarding claim 12, does not explicitly disclose wherein the location of the microwells can be correlated to the captured molecules on the surface. However, absent unexpected results, it would have been obvious to one having ordinary skill in the art to correlate the location of the microwells to the printed molecules on the surface, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP §2144.04 (VI-C).



Allowable Subject Matter
Claims 13 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 13, prior art does not disclose in the claimed environment, the device of claim 12 having a coupling means to the capturing surface where secreted molecules are monitored by surface plasmon resonance imaging (SPRi) comprising: a. a cup containing a microwell plate; and b. a cap to maintain a pressurized enclosure. 
Claims 15-16 depend of the features of claim 13.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYDIA EDWARDS/Primary Examiner, Art Unit 1796